TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00157-CR







Anjela Smith, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT


NO. 97-731-K277, HONORABLE JOHN R. CARTER, JUDGE PRESIDING







PER CURIAM

Appellant Anjela Smith pleaded guilty before a jury to aggravated robbery.  Tex.
Penal Code Ann. § 29.03 (West 1994).  After hearing evidence, the jury assessed punishment at
imprisonment for thirty years.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant
was advised of her right to examine the appellate record and to file a pro se brief.  Appellant filed
a pro se brief.

Appellant first complains of the sufficiency of the evidence to sustain the
conviction.  Her plea of guilty to the jury admitted all facts necessary to establish guilt.

Next, appellant brings forward her pretrial motions to suppress physical evidence,
to suppress written and oral statements, to dismiss the indictment, for discovery, for identification
outside the presence of the jury, and to reduce pretrial bail.  The motions to suppress and for
identification were carried to trial and never ruled on by the court.  The court also did not rule on
the discovery motion, relying on the State's open file policy.  The motion to reduce bail was
withdrawn at the pretrial hearing and is now moot.  Any error in the overruling of the motion to
dismiss the indictment was waived by the guilty plea.  See Helms v. State, 484 S.W.2d 925, 927
(Tex. Crim. App. 1972).

Finally, the pro se brief repeats certain arguments made in trial counsel's brief in
support of his objection to the introduction of certain extraneous conduct evidence.  From our
review of the record, this evidence was not admitted at trial.

We have reviewed the record and the matters raised in the pro se brief.  We agree
with counsel that the appeal is frivolous and without merit.  Further, we find nothing in the record
that might arguably support the appeal.




The judgment of conviction is affirmed.


Before Chief Justice Aboussie, Justices Kidd and Patterson

Affirmed

Filed:   March 25, 1999

Do Not Publish